Citation Nr: 0210423	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-04 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for manic depression.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain.

5.  Entitlement to an initial rating in excess of 10 percent 
for scoliosis.

6.  Entitlement to an effective date earlier than June 9, 
1997, for an award of service connection for right knee 
strain.

7.  Entitlement to an effective date earlier than June 9, 
1997, for an award of service connection for scoliosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in July 
2001.  At that time, the Board, in pertinent part, remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.

The Board notes that various correspondence and medical 
records submitted by the veteran have been received by the 
Board from March to July 2002.  However, a review of the 
medical records indicates that they are cumulative and 
duplicative of the medical evidence previously of record.

In correspondence received in August 2002, the veteran 
indicated that he was unemployable.  It appears that the 
veteran was raising a claim for a total rating for 
compensation purposes by reason of individual unemployability 
due to service connection disabilities (TDIU) or nonservice-
connected pension benefits, and this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  A left knee disability has been shown to be causally 
related to the veteran's military service.

2.  An acquired psychiatric disorder was not present during 
the veteran's military service or for many years thereafter, 
and an acquired psychiatric disorder is not otherwise shown 
to be related to the veteran's military service or to any 
incident during service.

3.  A seizure disorder was not present during the veteran's 
military service or for many years thereafter, and a seizure 
disorder is not otherwise shown to be related to the 
veteran's military service or to any incident during service.

4.  The veteran's service-connected right knee disability is 
manifested by complaints of pain with slight limitation of 
motion; there is no recurrent subluxation, lateral 
instability, or X-ray evidence of arthritis.

5.  A recent VA examination revealed that the veteran's 
lumbar spine motion was severely limited, with forward 
flexion to 10 degrees and extension to 1 degree.

6.  An informal claim to reopen a claim of entitlement to 
service connection for a right knee disability was received 
by VA on March 25, 1996.

7.  A formal or informal claim for entitlement to service 
connection for scoliosis was not received by VA prior to June 
9, 1997.

CONCLUSIONS OF LAW

1.  A left knee disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Manic depression was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  A seizure disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  The schedular criteria for an initial rating in excess of 
10 percent for right knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, and 
5261 (2001).

5.  The schedular criteria for an initial rating of 40 
percent for scoliosis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 (2001).

6.  The criteria for an effective date of March 25, 1996, for 
the award of service connection for right knee strain, have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2001).

7.  The criteria for an effective date earlier than June 9, 
1997, for the award of service connection for scoliosis, have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to service 
connection, increased rating, and earlier effective date 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including VA 
examinations that provided opinions of etiology and assessed 
the severity of his service-connected disabilities on appeal.  
The RO has  informed the veteran concerning who was 
responsible for obtaining the evidence necessary to 
substantiate his claims.

As for the veteran's claim of entitlement to service 
connection for manic depression, VA is not required by the 
VCAA to obtain a medical opinion as to the etiology of that 
claimed disability.  In the absence of medical evidence 
suggestive that the veteran had any psychiatric disorder 
during service, referral of that issue for a medical opinion 
would not be useful as any such medical opinion which linked 
the veteran's claimed psychiatric disability to his period of 
service would necessarily be based solely upon his 
uncorroborated recent assertions regarding his medical 
history.  Likewise, although the veteran has requested a 
neurological examination, the Board finds that the record 
already contains appropriate neurological findings sufficient 
to adjudicate the claims of appeal.  In this regard, the 
Board notes that the veteran underwent an epilepsy 
examination in September 2001.

In sum, the veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  As such, the Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, psychoses, and organic diseases of the nervous 
system will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Left Knee

An October 2001 VA examination revealed impressions of left 
knee strain, synovitis, and osteochondritis.  The October 
2001 VA examiner indicated that the veteran had a left knee 
problem which was "clearly related to and most likely 
directly caused by strains and/or injuries while on active 
duty."

Based on a review of the record, the Board finds that service 
connection for a left knee disability is warranted.  While 
the veteran's service medical records do not undisputedly 
document an injury to the left knee, the VA October 2001 VA 
examiner's opinion linking the veteran's left knee disability 
to service was not based solely on the veteran's history; 
instead, the examiner specifically indicated that he had 
reviewed the veteran's claims file and he did in fact note 
(in comprehensive detail) the veteran's medical history.  In 
this case, the evidence for and against the claim is arguably 
in approximate balance.  Under such circumstances, the Board 
must resolve all reasonable doubt in the veteran's favor.  38 
C.F.R. § 3.102.  As such, the Board finds that service 
connection for a left knee disability is warranted.

B.  Manic Depression

Service medical records contain no complaints or treatment 
for a psychiatric disability.  The psychiatric portion of the 
veteran's February 1980 service separation examination was 
evaluated as normal.

The only Axis I diagnosis of record, other than alcohol 
dependence, is a diagnosis of generalized anxiety disorder 
contained in a September 1994 to May 1995 VA hospital 
summary.  A thorough review of the evidence reveals that the 
veteran was not treated for or diagnosed with a psychiatric 
disorder during service.  Available medical records show that 
the veteran was not diagnosed with a psychiatric disorder 
(other than alcohol dependence) until years following 
service.  Simply put, the evidence reveals that a psychiatric 
disorder was not present during the veteran's military 
service, and a psychiatric disorder has not otherwise been 
shown to be related to the veteran's military service or to 
any incident during service by any physician or health 
professional.  Accordingly, the preponderance of the evidence 
is against a finding that a psychiatric disorder, including 
manic depression, is related to the veteran's military 
service.

C.  Seizure Disorder

Service medical records contain no complaints or treatment 
for a seizure disorder.  A June 1979 record indicated a 
history of a head injury with no further details noted.  The 
neurologic portion of the veteran's February 1980 service 
separation examination was evaluated as normal.

At a September 2001 VA examination, the diagnosis was seizure 
disorder, chronic, major motor type from early childhood, 
fairly controlled with Dilantin, only occasional breakthrough 
seizures; the examiner indicated that he was unable to 
confirm a diagnosis of organic brain syndrome.  The examiner 
indicated that the veteran's seizure disorder did not appear 
to be service-connected.  In an addendum to the examination, 
the VA examiner stated that he saw no serious aggravation of 
the veteran's seizure condition and did not think that the 
seizure disorder and manifestations really changed in this 
veteran following his service.  It was noted that the 
diagnosis remained seizure disorder, chronic, major motor 
type, from early childhood.

A thorough review of the evidence reveals that the veteran 
was not treated for or diagnosed with a seizure disorder 
during service, and no medical professional has indicated 
that the veteran's seizure disorder is related to his 
military service or any incident during service.  While some 
of the evidence of record indicates that the veteran's 
seizure disorder preexisted service, a seizure disorder was 
not noted on entrance, and, even if it were, there is no 
evidence that the veteran's seizure disorder was aggravated 
during service.

The only opinion of record that discusses the veteran's 
seizure disorder and the veteran's military service is not 
favorable to the veteran.  While the Board does not doubt the 
sincerity of the veteran's statements and hearing testimony 
regarding a link between his seizure disorder and his 
military service, the veteran is not competent to offer 
evidence which requires medical knowledge, such as a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Simply put, the evidence reveals that a 
seizure disorder was not present or aggravated during the 
veteran's military service, and a seizure disorder has not 
otherwise been shown to be related to the veteran's military 
service or to any incident during service.  Accordingly, the 
preponderance of the evidence is against a finding that a 
seizure disorder is related to the veteran's military 
service.

II.  Initial Compensable Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected right knee and 
scoliosis disabilities, the severity of those disabilities 
are to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Knee Strain

The veteran was granted service connection for right knee 
strain in September 1999 and was assigned a 10 percent rating 
that has remained in effect since that time.

At a December 1999 VA Joints examination, the veteran 
complained of daily pain and intermittent swelling in his 
right knee.  He remarked that he had the sensation of lateral 
instability and felt that his knee popped on stairs and 
prevented him from climbing any ladders.  The veteran stated 
that he could not squat because of his knee limitation.  
Physical examination revealed right knee extension to 180 
degrees and right knee flexion to 125 degrees.  There was no 
evidence of ligament laxity.  The diagnosis included chronic 
right knee pain.

At an October 2001 VA examination, the veteran's right knee 
was found to be devoid of periarticular thickening.  The 
right knee had flexion without pain from zero to 100 degrees.  
McMurray's and Lachman's signs were negative, and no evidence 
of ligament laxity was found.  Joint line pain was noted but 
without significant tenderness.  X-rays indicated that the 
knee joints "appeared maintained."  The diagnosis was 
synovitis and osteochondritis of the right knee.

Diagnostic Code 5257 provides that other impairment of the 
knee, recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation if slight.  A 20 percent evaluation 
is for application for moderate impairment, and a 30 percent 
evaluation is warranted for severe impairment.

The Board observes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  Diagnostic Code 5260 provides that limitation of 
flexion of a leg to 45 degrees warrants a 10 percent 
evaluation, and limitation of flexion of a leg to 30 degrees 
is rated 20 percent.  Diagnostic Code 5261 provides that 
limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation, and limitation of extension of a leg to 
15 degrees is rated 20 percent.

In this case, there has been no showing of instability, 
subluxation, or locking (Code 5258).  Consequently, the 
veteran is not entitled to a 20 percent rating under 
Diagnostic Code 5257 or 5258 based on recurrent subluxation, 
lateral instability, or locking of either joint.  It is also 
clear that the veteran would not be entitled to a compensable 
evaluation based on limitation of flexion or extension under 
Diagnostic Codes 5260 and 5261, as the veteran had only 
slight limitation of flexion and extension of the right knee 
during the VA examinations.

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  See VAOPGCPREC 
9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no findings suggesting that the veteran suffers 
from degenerative joint disease of the right knee.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because 
Diagnostic Code 5257 does not evaluate a disability based on 
limitation of motion, the DeLuca factors do not to apply to 
the evaluation of a service-connected knee disability under 
this diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  As such, the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent at any 
time during the appeal period for the veteran's right knee 
disability.

B.  Scoliosis

The veteran was granted service connection for scoliosis in 
September 1999 and was assigned a 10 percent rating that has 
remained in effect since that time.

Records dated in June 1999 from the veteran's chiropractor 
reflected that the veteran had dorso-lumbar spine flexion to 
58 degrees, extension to 20 degrees, right lateral flexion to 
17 degrees, and left lateral flexion to 18 degrees.  X-rays 
of the lumbar spine revealed a severely decreased lordotic 
curve, mild scoliosis, and narrow disc space between L4-5/S1.  
It was noted that there were no fractures of the spine.  The 
diagnosis was lumbar intervertebral disc without myelopathy.

At a December 1999 VA joints examination, the veteran had a 
normal gait with no limp.  In the supine position, the 
veteran could only raise each leg singly or both together 5 
degrees while holding the knees straight, limited by lumbar 
pain.  A "mild" scoliosis when standing erect was noted.  
Trunk motions were severely limited, with forward flexion to 
10 degrees and extension to 1 degree.  Bilateral paraspinal 
spasm was present.  The veteran indicated that he limited his 
lifting to 25 pounds due to back pain; he also indicated that 
he could not sit longer than 20 minutes at a time due to back 
pain.  X-rays revealed scoliosis and minimal degenerative 
changes involving the L1 disc space.  The diagnosis was 
chronic lumbar strain and mild scoliosis.

The Board notes that pursuant to Diagnostic Code 5292, a 40 
percent disability rating is warranted when limitation of 
motion is severe.  When reviewing the evidence of record (and 
considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown), 
and resolving all doubt in the veteran's favor, the Board 
finds that the veteran's lumbar spine most closely 
approximates severe limitation of motion (as demonstrated at 
the December 1999 VA examination) and thereby warrants a 
rating of 40 percent.

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra warrant a 60 percent evaluation.  There is, however, 
no such showing of a fracture of a vertebra in this case.  
Further, even if service connection were in effect for disc 
disease, a 60 percent rating under Diagnostic Code 5293 would 
not be warranted.  While some neurologic symptoms such as 
muscle spasm have been shown, no examiner has found or 
diagnosed pronounced, persistent neurological symptoms 
associated with the veteran's low back disability such as 
sciatic neuropathy or absent ankle jerk.

In sum, the Board finds that an initial evaluation of 40 
percent for scoliosis is warranted for the entire period of 
the veteran's appeal.  Fenderson.

In reviewing the foregoing claims, the Board has been 
cognizant of the "benefit of the doubt" rule, and the benefit 
of the doubt has in fact been resolved in the veteran's favor 
on the issues of service connection for a left knee 
disability and entitlement to an initial evaluation in excess 
of 10 percent for the veteran's low back disability.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As for the other claims, there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to permit more favorable determinations than set 
forth in this decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that any of his 
service connected disabilities, alone, have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

III.  Entitlement to an effective date earlier than June 9, 
1997, for an award of service connection for right knee 
strain and scoliosis.

A.  Right Knee

The effective date of a grant of service connection based on 
new and material evidence received after final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

The veteran was denied service connection for a right knee 
disability by a rating decision dated in December 1994.  
Although the veteran expressed disagreement with the 
decision, and a statement of the case was issued, no 
substantive appeal was received on this issue, despite the 
veteran's request for an extension of time to file a 
substantive appeal.

It is undisputed that on June 9, 1997, the RO received the 
veteran's request (VA Form 21-526, Veteran's Application for 
Compensation or Pension) to reopen his claim for entitlement 
to service connection for a right knee disability 
(characterized at that time by the veteran as "knees.").  
The question then remains as to whether VA was in receipt or 
possession of any evidence between the date of the final RO 
decision (December 1994) and June 9, 1997, the date of the 
reopened claim, that can reasonably be construed as a formal 
or informal claim of entitlement to VA benefits based on a 
right knee disability.

The Board concludes that VA was in receipt of such evidence.  
The Board notes that on March 25, 1996, VA received 
congressional correspondence that can be reasonably construed 
as a request (informal) to reopen his claim for entitlement 
to service connection for a right knee disability.  In view 
of the foregoing, the Board finds that the effective date of 
the grant of service connection for a right knee disability 
is March 25, 1996.

B.  Scoliosis

Except as otherwise provided, the effective date of an award 
based on an original claim of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Id.

By a rating decision in September 1999, the RO granted 
service connection for scoliosis, and an effective date for 
such grant was eventually assigned as the date of receipt by 
the RO (June 9, 1997) of the veteran's request (VA Form 21-
526, Veteran's Application for Compensation or Pension) for 
service connection for a back disability.

The question presented by this appeal is whether any claim, 
be it formal or informal, for service connection for a low 
back disability, was received by VA earlier than June 9, 
1997.

Under 38 C.F.R. § 3.155(a), an informal claim must identify 
the benefit being sought.  VA is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  Nothing in the record indicates any intent on the 
part of the veteran to apply for the VA benefit in question 
or in any way specifically identifies "the benefit sought," 
(i.e., service connection for a low back disability), as 
required by 38 C.F.R. § 3.155, prior to the receipt of the 
June 1997 claim.  In this regard, the Board notes that the 
aforementioned March 1996 correspondence did not reference a 
disability of the back.

The Board recognizes that the date of an outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).  While the 
veteran may have complained of low back pain prior to June 
1997, the cited regulation is predicated on a prior allowance 
of a claim for pension or compensation, disallowance of a 
formal claim for compensation for the reason that the 
service-connected disability is not compensable in degree, 
prior disallowance of a claim for compensation or pension by 
a retired member of a uniformed service due to receipt of 
retired pay, or prior disallowance of pension on the basis 
that the disability was not permanently disabling.  In this 
case, the veteran's June 1997 claim for service connection 
for a back disability was not pre-dated by an adjudication of 
the type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis for finding that a claim 
for service connection for a low back disability was filed 
earlier than June 9, 1997.  A treatment report may constitute 
an informal claim for some benefits, such as an increased 
rating for a condition already established as service-
connected, but such does not apply to original applications 
for service connection where there has been no prior 
allowance or disallowance of a formal claim for service 
connection.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993).

As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of claim or the date 
entitlement arose that is the earliest effective date 
assignable.  38 C.F.R. § 3.400(b)(2).  After reviewing the 
record, the Board is unable to find a basis for establishing 
an effective date for service connection for scoliosis 
earlier than the date assigned by the RO, June 9, 1997.

ORDER

Service connection for residuals of left knee trauma is 
granted.

Service connection for manic depression is denied.

Service connection for a seizure disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee strain is denied.

Entitlement to an initial rating of 40 percent for scoliosis 
is granted.

Entitlement to an effective date of March 26, 1996, for an 
award of service connection for right knee strain is granted.

Entitlement to an effective date earlier than June 9, 1997, 
for an award of service connection for scoliosis is denied.



______________________________               
_____________________________
                 Gary L. Gick 	                                                     
Steven L. Cohn
Member, Board of Veterans' Appeals               Member, 
Board of Veterans' Appeals


		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

